Citation Nr: 0738866	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for dermopathy of the 
legs and feet, to include as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for cataracts, to 
include as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Columbia, South Carolina and Montgomery, 
Alabama, respectively, which denied the benefits sought on 
appeal.

In August 2007, the veteran appeared and testified at Travel 
Board hearing, and the transcript is associated with the 
veteran's claims file.  

The issues of entitlement to service connection for 
hypertension and dermopathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's cataracts are attributable to his service-
connected diabetes mellitus.
3.  The veteran's bilateral carpal tunnel syndrome is not 
attributable to his period of active service, nor is it 
attributable to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cataracts, as 
secondary to service-connected diabetes mellitus have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

2.  Bilateral carpal tunnel syndrome was neither incurred in, 
nor worsened by service, nor was it caused or worsened by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in July 2002, January 2003, and October 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is typically required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was not provided.  The Board 
specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
As such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notices were given prior to the appealed 
AOJ decisions dated in June 2003 and January 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations for the cataracts and 
dermopathy claims, obtaining medical opinions as to the 
severity and etiology of his disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  In August 2007, the veteran 
appeared and testified at a Travel Board Hearing at the 
Montgomery, Alabama RO.  

VA is not required to schedule the veteran for a physical 
examination for his bilateral carpal tunnel syndrome claim 
because the evidence does not meet the criteria set forth in 
38 C.F.R. § 3.159(c)(4).  Specifically, there is no credible 
evidence of an event, injury, or disease in service upon 
which a current disability may be based.  As such, the Board 
will not remand this case for a medical examination for his 
carpal tunnel syndrome.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise. 



Service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Cataracts

The veteran contends that his cataracts are secondary to his 
service-connected diabetes mellitus.  

The veteran's service medical records (SMRs) are devoid of 
complaints or treatment of an eye condition, to include 
cataracts.  In a December 1972 VA examination, the veteran 
complained of swelling around his eyes-presumed to be 
related to allergies.  Additionally, he complained of on-and-
off blurred vision over the few years preceding the 
examination.  

VA treatment records reflect a July 2001 diagnosis of 
cataracts.  

In April 2003, the veteran underwent a VA eye examination.  
The veteran experienced early stage cataracts with blurred 
vision.  The veteran advised that when his sugar was high, 
his vision blurred.  He previously had a broken blood vessel 
in one eye, which had healed with no residuals.  The examiner 
found no diabetic retinopathy, but did diagnose the veteran 
as having cataracts.  The examiner opined that "[t]he 
veteran's cataracts are primarily of the nuclear sclerotic 
type and do not have a morphology that is uniquely suggestive 
of cataracts caused by diabetes (such as snowflake 
cataracts).  However, most cataracts related to diabetes are 
no different in appearance from age-related cataracts, but 
tend to occur at an earlier age." He found the veteran's 
cataracts to be more advanced than the average changes for 
someone his age, but noted they were not so unusual as to 
imply a specific etiology.  Ultimately, the examiner opined 
that "[i]t is impossible to state with certainty whether the 
veteran's cataracts are secondary to his diabetes or not," 
and "[a]ge-related cataracts [could] not be excluded."

In March 2006, a VA examiner attempted to resolve the opinion 
expressed in the April 2003 VA examination as VA deemed the 
opinion insufficient to show the relationship between the 
veteran's diabetes mellitus and his cataracts.  The examiner 
noted that the 2003 VA examination did not show that the 
veteran's cataracts were caused by his diabetes mellitus.  
She further noted that she could not resolve this issue 
without resorting to speculation.

Based upon the evidence as outlined above and resolving all 
reasonable doubt in the veteran's favor, the veteran's claim 
of service connection for cataracts as secondary to his 
service-connected diabetes mellitus is granted.  The veteran 
claimed blurred vision as early as his December 1972 VA 
examination for diabetes mellitus.  The April 2003 VA 
examiner could not rule out diabetes mellitus as a 
contributing factor to the veteran's cataracts, nor could he 
opine conclusively that diabetes mellitus did not contribute 
to the cataracts.  Further, the examiner found that the 
veteran's cataracts were more advanced than those diagnosed 
in other people his age.  Thus, service connection for 
cataracts, secondary to diabetes mellitus, is granted.  

Bilateral carpal tunnel syndrome

The veteran contends that his bilateral carpal tunnel 
syndrome is secondary to his service-connected diabetes 
mellitus.  

The veteran's SMRs are devoid of any references to treatment 
for or complaints of a hand or wrist condition, including 
carpal tunnel syndrome.  

In December 1998, the veteran sought treatment for numbness 
and pain in his hands.  He advised that his right hand 
numbness had worsened, and it was especially painful at 
night.  The veteran characterized the pain as nearly 
continuous.  The physician thought it was likely that the 
veteran was experiencing carpal tunnel syndrome and diabetic 
neuropathy.  

In January 1999, the veteran was diagnosed as having severe 
bilateral carpal tunnel syndrome-more severely in the right 
hand and wrist.  Upon examination, the physician found 
bilateral motor and sensory latency across the veteran's 
wrists with "mildly slow motor conduction velocity and 
relatively small sensory nerve action . . . indicative of 
severe bilateral carpal tunnel syndrome, right worse than 
left."  The veteran had normal motor conduction of the right 
ulnar and peroneal nerve, but his right sural nerve revealed 
"increased latency and borderline sensory nerve action 
potential amplitude consistent with mild axonal sensory 
neuropathy" upon a sensory conduction study.  He was also 
diagnosed as having predominantly sensory mild axonal 
sensorimotor peripheral polyneuropathy, as is typically seen 
with those who have diabetes mellitus.  There was no opinion 
associating the veteran's carpal tunnel syndrome to his 
diabetes mellitus.

In January 1999, the veteran underwent a carpal tunnel 
release.  Upon follow up, the veteran advised that he lost 
most of his pain after the release.  There was no mention of 
a possible association between the veteran's carpal tunnel 
syndrome and his service-connected diabetes mellitus in his 
post-operative treatment records.  

In January 2007, the veteran underwent a general medical VA 
examination for his TDIU claim.  Regarding, his diabetic 
neuropathy, the veteran noted that he had weakness in his 
hands and wrists.  He reported difficulty gripping and tends 
to drop objects.  He advised that he felt on-and-off tingling 
and experienced aches in the right forearm.  In regards to 
his bilateral carpal tunnel syndrome, the veteran noted that 
the past carpal tunnel release relieved much of his pain, but 
he continued to experience numbness in his fourth and fifth 
fingers.  He advised that he experienced pain flare-ups 
approximately 4 to 5 times per month, which lasted for a 
couple hours each instance.  The veteran reported that the 
aches in his hands seem to be more associated with his 
diabetic neuropathy than his carpal tunnel syndrome.  The 
examiner found that the veteran had minimal symptoms of 
bilateral carpal tunnel syndrome.  

In support of his claim of service connection for bilateral 
carpal tunnel syndrome, the veteran submitted treatise 
evidence obtained from online sources.  The online resources 
submitted note a possible correlation between diabetes 
mellitus and carpal tunnel syndrome, finding diabetics more 
susceptible to the compression causing carpal tunnel 
syndrome. 

Additionally, the veteran noted in his November 2004 
statement that he was prescribed splints for his hands/wrists 
2 to 3 years prior to the January 1999 diagnosis of bilateral 
carpal tunnel syndrome.  

Given the evidence as outlined above, the criteria for 
entitlement to service connection for bilateral carpal tunnel 
syndrome have not been met.  There is no evidence that the 
veteran had any complaints of or treatment for carpal tunnel 
syndrome, or its related symptoms, while in service or for 
many years thereafter.  Further, there is no competent 
medical evidence directly linking the veteran's carpal tunnel 
syndrome to service, nor is there competent medical evidence 
linking his bilateral carpal tunnel syndrome to his service-
connected diabetes mellitus.  The Board appreciates the 
veteran's submission of treatise evidence in the form of 
online articles, which show a possible connection between 
diabetes mellitus and carpal tunnel syndrome.  Although this 
evidence shows a potential link between the two, there is no 
competent medical evidence linking the veteran's carpal 
tunnel syndrome to his service-connected diabetes mellitus.  
Without medical evidence linking the veteran's carpal tunnel 
syndrome to service or to a service-connected disability, 
service connection must be denied on a direct and presumptive 
basis.  


ORDER

Service connection for cataracts, as secondary to service-
connected diabetes mellitus, is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

Service connection for bilateral carpal tunnel syndrome, to 
include as secondary to service-connected diabetes mellitus, 
is denied.  


REMAND

Hypertension

In October 2004, the veteran filed a claim of service 
connection for hypertension, to include as secondary to his 
service-connected diabetes mellitus.  In June 2005, the 
veteran submitted treatise evidence with his substantive 
appeal.  This treatise evidence was submitted only in support 
of his claim of service connection for hypertension.  There 
is nothing in the claims file indicating that the veteran 
waived RO consideration of this additional evidence.  
Moreover, the RO did not issue a Supplemental Statement of 
the Case in response to, and after review of, the newly 
submitted evidence.  Therefore, the issue of service 
connection for hypertension, to include as secondary to the 
veteran's service-connected diabetes mellitus must be 
remanded for the evidence to be reviewed.  


Dermopathy

The veteran also contends that his dermopathy of the lower 
extremities, diagnosed as mild hyperpigmentation of the lower 
extremities, is secondary to his service-connected diabetes 
mellitus.  

There is no evidence that the veteran experienced symptoms of 
dermopathy or hyperpigmentation of the lower extremities 
while in service.  In April 2003, the veteran underwent a VA 
examination regarding his complaints of discoloration of the 
legs and feet.  The examiner noted that the veteran had a 
mild dark stain-like pigmentation on both legs-mainly 
stemming from his mid leg to the ankles.  The area was smooth 
and without irritation, itching or inflammation.  The 
examiner found no evidence of scarring or disfigurement and 
diagnosed the veteran as having mild, asymptomatic, 
hyperpigmentation of both lower extremities.  The examiner 
made no opinion as to the cause or etiology of the 
hyperpigmentation.  

In support of his claim, the veteran submitted photographs of 
his legs and feet evidencing their pigmentation.  He also 
submitted treatise evidence in the form of online articles 
and photographs depicting diabetic dermopathy of the lower 
extremities.  He also asserted that at one time, a VA 
podiatrist told him the discoloration was due to his diabetes 
mellitus.  The veteran noted that the examiner from the April 
2003 VA examination was a neurologist and not a dermatologist 
and contended that a dermatologist should have examined him 
for this condition.  

The veteran's hyperpigmentation was discussed in a January 
2007 general medical VA examination and was referred to by 
the examiner as dermopathy of the legs and feet.  The veteran 
reported that he did not received treatment for this 
condition.  There was no opinion as to the cause or etiology 
of the hyperpigmentation.  

Following a complete review of the record, the Board finds 
that there is insufficient evidence upon which to render a 
decision on the veteran's claim of service connection for 
dermopathy of the lower extremities.  The claim of service 
connection for dermopathy must be remanded so as to obtain an 
opinion as to the likelihood that the veteran's dermopathy is 
secondary to his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473. Perform any and all development 
deemed necessary.

2.  Obtain all outstanding medical 
evidence regarding the hypertension and 
dermopathy claims and associate those 
records with the claims file.  

3.  Schedule the veteran for a VA 
examination with the appropriate specialist 
to determine the nature and extent of the 
veteran's dermopathy of the lower 
extremities.  The veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses.  The examiner should 
then render an opinion as to whether it is 
at least as likely as not that the 
veteran's dermopathy was caused by or 
related to a service-connected disability, 
to include diabetes mellitus.  All opinions 
expressed must be supported by complete 
rationale.

4.  When the requested development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and cure a procedural defect, and the 
Board, at this time, does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


